DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 09/11/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Foreign Korean Document (KR 101635135 B1) (English translation has been provided for (KR 101635135 B1)). (Included in IDS submitted by the applicant).
	Regarding claim 1, Lee, Foreign Korean Document (KR 101635135 B1) discloses a wireless power receiving module (Fig 1-4, particularly Fig 3) comprising: 
a wireless power receiving antenna (14) in which a conductive member having a rectangular cross section is formed in a loop shape (see Fig 3); and 

In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).




	Regarding claim 3, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 1, wherein the conductive member includes an insulating layer formed on a surface thereof with a predetermined thickness (see Figs 1-4; par. [0018],[0022]; claim 1).  
	Regarding claim 4, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 1, wherein: National Stage Entry of PCT/KR2019/002883 Page 4 
the wireless power receiving module (Fig 3) includes a connection member (12a-12d) to which both end portions of the wireless power receiving antenna (14) are electrically connected; and the connection member (12a-12d) is disposed between the wireless power receiving antenna (14) and the shielding sheet (11) (see Figs 1-4, particularly Fig 3 in which the connections terminals 12a-12d are located between coil 14 and base sheet 11; par. [0039], [0045]-[0046], [0051]).  
	Regarding claim 5, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 4, wherein the connection member is a thin circuit board (see Figs 1-4; abstract; par. [0016]-[0017], [0020]-[0022], [0028], [0030], [0032], [0051]; claim 5) .  
	Regarding claim 6, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 4, wherein: the shielding sheet (11) includes an accommodation groove inwardly recessed in one surface thereof; and “a film on which a line is printed is attached on the base sheet 11 in the portion where both ends of the wireless charging coil 14 and the NFC antenna coil 15 overlap. Thus, both ends of the wireless charging coil 14 may be connected to one end of the line, and the other end of the line may be electrically connected to the second connection terminals 12a and 12b.”).  
	Regarding claim 7, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 4, wherein in the wireless power receiving antenna (14), one end portion of the both end portions is disposed in an empty space formed in a center portion of a pattern portion and the other end portion is disposed at an outer edge of the pattern portion (see Figs 3-4 and par. [0037]-[0051] in which discloses the antenna 14 located on the empty space formed in a center portion of a pattern portion on top of sheet 11).  
	Regarding claim 8, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 1, wherein the conductive member has a width two or more times a thickness thereof (see the overlapped portion is formed thicker: Figs 1-4; par. [0049]). 
5.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US PG-Pub (2015/0207207 A1).
	Regarding claim 20, Park et al discloses a portable electronic device (portable device, Figs 11-12) comprising: 
a terminal main body (see main body of portable terminal in Figs 11-12); 

a wireless power receiving module (200) installed in the rear case (400) of the terminal main body (see Figs 8,11), wherein including the wireless power receiving module (200) including: 
a wireless power receiving antenna (230) in which a conductive member having a rectangular cross section is formed in a loop shape (see Fig 8; par. [0041]-[0045]); and 
a shielding sheet (210) disposed on one surface of the wireless power receiving antenna (230) to shield a magnetic field, wherein the one surface of the wireless power receiving antenna (230) is directly attached to the shielding sheet (210) (see Fig 8; par. [0041]-[0045]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Foreign Korean Document (KR 101635135 B1) (English translation has been provided for (KR 101635135 B1)) in view of Park et al US PG-Pub (2015/0207207 A1).
Regarding claim 9, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 1;


However, Park is an analogous art pertinent to the problem to be solved in this application in which discloses an antenna module for portable terminal and portable terminal comprising the same (see Figs 1-12) and further discloses wherein the shielding sheet (110, 210) is one among a ribbon sheet including at least one of an amorphous alloy and a nanocrystalline alloy, a ferrite sheet, and a polymer sheet (see Figs 1-12; par. [0015], [0033], [0042], [0046]; claim 7);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by including wherein the shielding sheet (110, 210) is one among a ribbon sheet including at least one of an amorphous alloy and a nanocrystalline alloy, a ferrite sheet, and a polymer sheet in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).
	Regarding claim 10, Lee, Foreign Korean Document (KR 101635135 B1) discloses the wireless power receiving module of claim 1, 
Lee, Foreign Korean Document (KR 101635135 B1) does not clearly discloses  wherein the shielding sheet is a multilayer sheet in which a plurality of ribbon sheets 
However, Park is an analogous art pertinent to the problem to be solved in this application in which discloses an antenna module for portable terminal and portable terminal comprising the same (see Figs 1-12) and further discloses wherein the shielding sheet is a multilayer sheet in which a plurality of ribbon sheets including at least one of an amorphous alloy and a nanocrystalline alloy are laminated in multiple layers (see multilayers first base sheet and second base sheet including each may be formed of a shielding sheet selected from among a ferrite sheet, a polymer sheet, a nanoribbon sheet, and an iron-based sheet, (see Figs 1-12; par. [0015], [0033], [0042], [0046]; claim 7);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by including wherein the shielding sheet is a multilayer sheet in which a plurality of ribbon sheets including at least one of an amorphous alloy and a nanocrystalline alloy are laminated in multiple layers in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).




	Lee, Foreign Korean Document (KR 101635135 B1) does not clearly discloses   further comprising an auxiliary shielding sheet laminated on one surface of the shielding sheet, wherein the auxiliary shielding sheet is disposed to form a coplanar surface with one surface of the conductive member.  
	However, Park is an analogous art pertinent to the problem to be solved in this application in which discloses an antenna module for portable terminal and portable terminal comprising the same (see Figs 1-12) and further discloses an auxiliary shielding sheet (240) laminated on one surface of the shielding sheet (210), wherein the auxiliary shielding sheet (240) is disposed to form a coplanar surface with one surface of the conductive member (see Figs 8-12; par. [0041]-[0048]).  
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by further comprising an auxiliary shielding sheet laminated on one surface of the shielding sheet, wherein the auxiliary shielding sheet is disposed to form a coplanar surface with one surface of the conductive member in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).


Park further discloses wherein: the auxiliary shielding sheet (240) includes an inverse pattern portion formed as a reverse image of the pattern portion of the wireless power receiving antenna (250); and the inverse pattern portion is disposed in a space formed between the pattern portions of the wireless power receiving antenna (250) (see Figs 8-12; par. [0041]-[0055], see pattern particularly in par. [0047]: “The second base sheet 240 is disposed inside the first base sheet 210. In this case, in order for opposite ends of the wireless charging antenna 250 stacked on the second base sheet to pass under the lower end of the NFC antenna 230, the second base sheet 240 is arranged such that a portion of the second base sheet 240 that is arranged at the same side of the terminal portion 220 of the NFC antenna 230 is distanced from the slot 212 of the first base sheet 210.”).  
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by further comprising wherein: the auxiliary shielding sheet (240) includes an inverse pattern portion formed as a reverse image of the pattern portion of the wireless power receiving antenna (250); and the inverse pattern portion is disposed in a space formed between the pattern portions of the wireless power receiving antenna in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type 
	Regarding claim 13, Lee, Foreign Korean Document (KR 101635135 B1) in view of Park discloses the wireless power receiving module of claim 12, 
Park further discloses wherein the inverse pattern portion is formed through etching (when the auxiliary shielding sheet 240 is formed of a material including a metal component, the inverse pattern portion may be formed through etching, therefore see par. [0046], in which the second base sheet 240 serves as a shielding sheet that shields the wireless charging antenna 250 and the component of the portable terminal from influence of each other. Therefore, the second base sheet 240 is formed of a material selected from among a ferrite sheet, a polymer sheet, a nanoribbon sheet, and an iron-based sheet.);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by further comprising wherein the inverse pattern portion is formed through etching in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).
	



Park et al further discloses wherein at least one of the auxiliary shielding sheet (240) and the wireless power receiving antenna (250) includes an insulating layer formed on a surface thereof with a predetermined thickness (see insulating member “not shown” in par. [0049]).  
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by further comprising wherein at least one of the auxiliary shielding sheet and the wireless power receiving antenna includes an insulating layer formed on a surface thereof with a predetermined thickness in order to enable the NFC antenna and the wireless charging antenna to have a uniform height, enhance power transmission, reduce interference; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).
	Regarding claim 15, Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al discloses the wireless power receiving module of claim 12, wherein the auxiliary shielding sheet is a ribbon sheet including at least one of an amorphous alloy and a nanocrystalline alloy. 
Lee, Foreign Korean Document (KR 101635135 B1) does not clearly discloses  wherein the auxiliary shielding sheet is a ribbon sheet including at least one of an amorphous alloy and a nanocrystalline alloy;
nanoribbon sheet, and an iron-based sheet, (see Figs 1-12; par. [0015], [0033], [0042], [0046]; claim 7);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by including wherein the auxiliary shielding sheet is a ribbon sheet including at least one of an amorphous alloy and a nanocrystalline alloy in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).





 

Park further discloses wherein the auxiliary shielding sheet is a multilayer sheet in which a plurality of ribbon sheets including at least one of an amorphous alloy and a nanocrystalline alloy are laminated in multiple layers (see multilayers first base sheet and second base sheet including each may be formed of a shielding sheet selected from among a ferrite sheet, a polymer sheet, a nanoribbon sheet, and an iron-based sheet, (see Figs 1-12; par. [0015], [0033], [0042], [0046]; claim 7)).  
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) with the teaching of Park by including wherein the auxiliary shielding sheet is a multilayer sheet in which a plurality of ribbon sheets including at least one of an amorphous alloy and a nanocrystalline alloy are laminated in multiple layers in order to enable the NFC antenna and the wireless charging antenna to have a uniform height; reducing a resistance of an antenna while maintaining the same performance as that of conventional FPCB-type antennas; and reducing manufacturing cost compared to conventional FPCB-type antennas (Park et al, par. [0018]).
9.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Foreign Korean Document (KR 101635135 B1) (English translation has been provided for (KR 101635135 B1)) in view of Park et al US PG-Pub (2015/0207207 A1) in further view of Sawa et al US PG-Pub (2014/0049212 A1).


Regarding claim 17, Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al discloses the wireless power receiving module of claim 11;
	Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al does nor clearly discloses wherein magnetic powder in a slurry state is applied on the one surface of the shielding sheet and then dried to form the auxiliary shielding sheet.  
However, Sawa et al is an analogous art pertinent to the problem to be solved in this application in which discloses a magnetic sheet and non-contact power receiving device, electronic apparatus and non-contact charging system using the same (see Figs 1-12) and further discloses wherein magnetic powder in a slurry state is applied on the one surface of the shielding sheet and then dried to form the auxiliary shielding sheet (see Figs 1-12; par. [0005]-[0006], [0054], [0066]);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) in view of Park with the teaching of Sawa by including wherein magnetic powder in a slurry state is applied on the one surface of the shielding sheet and then dried to form the auxiliary shielding sheet in order to improve the power receiving efficiency of the power receiving device (Sawa, par. [0066]).
	Regarding claim 18, Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al and in further view of Sawa discloses the wireless power receiving module of claim 17, 
Sawa further discloses wherein the magnetic powder is ferrite powder (see Figs 1-12; par. [0005]-[0006], [0054], [0066]);

	Regarding claim 19, Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al discloses the wireless power receiving module of claim 11;
	Lee, Foreign Korean Document (KR 101635135 B1) in view of Park et al does not clearly discloses wherein the auxiliary shielding sheet has the same thickness as the shielding sheet.  
	However, Sawa et al is an analogous art pertinent to the problem to be solved in this application in which discloses a magnetic sheet and non-contact power receiving device, electronic apparatus and non-contact charging system using the same (see Figs 1-12) and further discloses wherein the auxiliary shielding sheet has the same thickness as the shielding sheet (see thickness T in Fig 1 and also in Fig 10; par. [0007], [0023], [0024], [0030]).  
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Foreign Korean Document (KR 101635135 B1) in view of Park with the teaching of Sawa by including wherein the auxiliary shielding sheet has the same thickness as the shielding sheet in order to improve the power receiving efficiency of the power receiving device (Sawa, par. [0066]).

Examiner Note
10.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US PG-Pub 2016/0114687 A1), discloses a power receiving device
including a power receiving unit moved between a first position and a second position and receiving electric power in the second position from a power transmitting unit contactlessly; 
a movement mechanism moving the power receiving unit to the first position and the second position; and 
a sensing unit provided at a vehicular body independently of the power receiving unit and sensing the intensity of one of a magnetic field and an electric field formed by the power transmitting unit. The second position is obliquely below the first position with respect to the vertical direction, and the second position has a shorter distance to the sensing unit than the first position.

which an electromagnetic leakage is prevented. A power supply side resonance coil provided to a power supply unit and a power receiving side resonance coil provided to a power receiving unit are housed respectively in a conductive power supply side shield case and power receiving side shield case. The power supply side shield case is formed of a bottom wall covering a side of the power supply side resonance coil spaced apart from the power receiving side resonance coil and a vertical wall erecting from a
periphery of the bottom wall, and a ferrite is provided onto surfaces of the bottom wall and the vertical wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836